DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 1/1/2021 has been considered and is included in the file.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 19, “supports that extend” should be changed to --supports extend--.
Claim 10, lines 6-7, “an eight arm” should be changed to --an eighth arm--.
Claim 10, line 32, “a proximal end” should be changed to --the proximal end--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 9 depend inappropriately. As a dependent claim, it is unclear which claim dependence is relied upon by applicant for claims 3, 4, and 9. For examination purposes, claim 3 will be examined as if claim 3 depends upon claim 2, claims 4 and 9 will be examined as if claims 4 and 9 depend upon claim 1.
Claim 5 recites the limitation "the barrel cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the barrel cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a remote-controlled light” in line 4. It is unclear if this is the same or separate and distinct remote-controlled light as is recited in lines 2-3 of claim 8. For examining purposes, the remote-controlled light in lines 2-3 and line 4 will be read as the same remote-controlled light. 
Claim 10 recites the limitations “the first and second arm supports”, “the third arm support” and “the fourth arm support” in lines 12-13, 26-27, and 29 respectively. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the interior” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claims 11-13 and 15-16 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL THH (Screen captures from YouTube video clip entitled “Deer Feeders: How to Build The Ultimate Deer Feeder (on a Sled!)”, 2 pages, uploaded July 18, 2017 by user “The Handy Hunter”. Retrieved from Internet <https://www.youtube.com/watch?v=Q6vBgDSPzjs>) in view of Gates (US 2015/0008822), Wojcik (US 2005/0237208), Toner (US 2015/0211720), and Glover (US 10130072).
Regarding claim 1, NPL THH discloses a lighted pig feed dispersal apparatus (screen shot page 1) comprising: a frame (screen shot page 1); a platform (screen shot page 1); a feeder assembly (screen shot page 1); a solar panel (screen shot page 2); a battery (screen shot page 2, inside feeder assembly); wherein the frame is comprised of four legs (screen shot page 1), each of which has a distal end and a proximal end (screen shot page 1), and wherein the proximal end of each leg is attached to the platform (screen shot page 1); wherein the feeder assembly is situated in a center of the platform (screen shot page 1); wherein the feeder assembly comprises a barrel (screen shot page 1); wherein the solar panel is configured to power the apparatus (the purpose of a solar panel is to collect and distribute energy in order to power the apparatus).
NPL THH does not explicitly disclose a feeder light; four motion sensor lights; four arm supports; and four extension arms; wherein the feeder light is situated underneath the barrel; wherein the solar panel is configured to power the feeder light; wherein the battery is situated inside a top part of the barrel; wherein the motion sensor lights extend outwardly from the top part of the barrel; wherein the four arm supports that extend outwardly from a side wall of the barrel and are disposed about a perimeter of the top part of the barrel; and wherein the four extension arms are configured to slide onto the four arm supports.
Gates teaches a feeder light (102), wherein the feeder light is situated underneath the feeder (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH with a feeder light as taught by Gates in order to provide both accuracy as well as for safety purposes (Gates: paragraph [0003]). Please note in the combination, the feeder light taught by Gates would be situated underneath the barrel and powered by the solar panel as taught by NPL THH.
Wojcik teaches motion sensor lights (paragraphs [0032] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified by Gates with motion sensor lights as taught by Wojcik in order to illuminate an area for hunting purposes to detect motion that might indicate presence of wildlife (Wojcik: paragraphs [0003]). 
Toner teaches four arm supports and four extension arms (Fig. 32 shows arm supports and extensions) to hold lights extended outwardly from the top part of a vertical component (Figs. 11 and 9), wherein the four arm supports extend outwardly from a side wall of the vertical component and are disposed about a perimeter of the top part of the vertical component (Fig. 10); and wherein the four extension arms are configured to slide onto the four arm supports (paragraph [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified by Gates and Wojcik to include arm supports and extension arms holding lights extended outwardly as taught by Toner in order to have the motion sensor lights extend outwardly to allow lighting of the entire area around the barrel. Please note in the combination the motion sensor lights are taught by Wojcik and the barrel is taught by NPL THH.  
Glover teaches wherein the battery is situated inside a top part of the barrel (Fig. 4A shows a battery box (90) in a top part of the barrel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified Gates, Wojcik, Toner with the location of the battery as taught Glover in order to protect the battery from the outside environment and to be easily accessible from the top of the barrel.  
Regarding claim 2, NPL THH as modified by Gates, Wojcik, Toner, and Glover teaches (references to NPL THH) wherein the platform is rectangular in shape (screen shot page 1); wherein the four legs are arranged in two pairs (screen shot page 1 shows two pairs, each connected to a separate sled piece), with one pair of legs on a right-had side of the platform and another pair of legs on a left-hand side of the platform (screen shot page 1, left and right sides away from and closer to the page); and wherein each pair of legs is joined by a plurality of horizontal connecting members (screen shot page 1, horizontal connecting members join the two pairs).  
Regarding claim 6, NPL THH as modified by Gates, Wojcik, Toner, and Glover teaches (references to Wojcik) wherein each of the four motion sensor lights is contained within a housing that also contains a battery that is configured to power the motion sensor light (paragraph [0028] discusses a battery powered motion sensor light). NPL THH as modified by Gates, Wojcik, Toner, and Glover does not explicitly teach that the battery is a D cell battery, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified by Gates, Wojcik, Toner, and Glover to have a D cell battery in order to provide a replaceable battery that can power the light longer than other smaller battery options.     
Regarding claim 7, NPL THH as modified by Gates, Wojcik, Toner, and Glover teaches (references to Toner) wherein each of the four motion sensor lights is pivotally attached to a distal end of one of the four extension arms and configured to be tilted upward or downward (Figs. 11 and 9 show that the lights can be tilted upward or downward).
Regarding claim 8, NPL THH as modified by Gates, Wojcik, Toner, and Glover teaches (references to Wojcik) the apparatus further comprising a framework that is situated on top of the barrel cover and configured to support a remote-controlled light; and a remote-controlled light that sits on top of the framework; wherein the remote-controlled light is configured to be powered by the battery (paragraphs [0028] and [0031] teach a stand, i.e. framework, remote-controlled light that is powered by the battery).  
Regarding claim 9, NPL THH as modified by Gates, Wojcik, Toner, and Glover teaches (references to Glover) the apparatus further comprising a barrel cover (48) that is removably secured to a top of the barrel (18); and a waterproof cover that is situated inside of the barrel directly underneath the barrel cover and over the battery (col. 10, lines 29-31, to protect from outside elements such as rain or snow). Glover is not explicit about wherein the waterproof cover covers only half of an interior internal surface of the barrel, extending from a central lateral axis of the barrel to an inside perimeter of the barrel, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the waterproof cover to provide protection of half of the interior internal surface of the barrel because there has to be an opening for the feed to enter the barrel.    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL THH (Screen captures from YouTube video clip entitled “Deer Feeders: How to Build The Ultimate Deer Feeder (on a Sled!)”, 2 pages, uploaded July 18, 2017 by user “The Handy Hunter”. Retrieved from Internet <https://www.youtube.com/watch?v=Q6vBgDSPzjs>) in view of Gates (US 2015/0008822), Wojcik (US 2005/0237208), Toner (US 2015/0211720), and Glover (US 10130072) and further in view of Nakajima et al. (JPH0860856, machine translation attached).
Regarding claim 3, NPL THH as modified by Gates, Wojcik, Toner, and Glover does not explicitly teach wherein a ladder is pivotally attached to a center part of a lowest of the plurality of horizontal connecting members on at least one side of the apparatus. 
Nakajima et al. teaches a ladder is pivotally attached to a center part of a lowest of the plurality of horizontal connecting members on at least one side of the apparatus (Fig. 1, lines 261-262 of machine translation teach the ladder is pivotally attached). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified Gates, Wojcik, Toner, Glover with a pivotally attached ladder as taught by Nakajima et al. in order to store the ladder when not in use (Nakajima et al.: line 383 of machine translation). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL THH (Screen captures from YouTube video clip entitled “Deer Feeders: How to Build The Ultimate Deer Feeder (on a Sled!)”, 2 pages, uploaded July 18, 2017 by user “The Handy Hunter”. Retrieved from Internet <https://www.youtube.com/watch?v=Q6vBgDSPzjs>) in view of Gates (US 2015/0008822), Wojcik (US 2005/0237208), Toner (US 2015/0211720), and Glover (US 10130072) and further in view of Coady (US 2008/0190370).
Regarding claim 4, NPL THH as modified by Gates, Wojcik, Toner, and Glover does not explicitly teach wherein the platform is divided into thirds laterally, with a flat metal mesh material covering the outermost two-thirds of the platform and a center third of the platform being open. 
Coady teaches a platform with a flat metal mesh material covering a portion (paragraph [0027] discusses a wire mesh material within the platform in order to allow a person to stand on the platform). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified Gates, Wojcik, Toner, Glover with a flat metal mesh material covering the outermost area of the platform and a center of the platform being open as taught by Coady in order to allow a person to stand on the platform (Coady: paragraph [0027]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform into thirds, where an additional third on the opposite side of the barrel opening is made of the same material in order to provide additional standing area for a person or persons on the platform. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL THH (Screen captures from YouTube video clip entitled “Deer Feeders: How to Build The Ultimate Deer Feeder (on a Sled!)”, 2 pages, uploaded July 18, 2017 by user “The Handy Hunter”. Retrieved from Internet <https://www.youtube.com/watch?v=Q6vBgDSPzjs>) in view of Gates (US 2015/0008822), Wojcik (US 2005/0237208), Toner (US 2015/0211720), and Glover (US 10130072) and further in view of Zhiheng (CN 110946127, machine translation attached).
Regarding claim 5, NPL THH as modified by Gates, Wojcik, Toner, and Glover does not explicitly teach the apparatus further comprising a wind sock that extends upwardly from the barrel cover. 
Zhiheng teaches a wind sock holder to extend wind socks from a location (paragraph [0002], holder for the wind sock). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of NPL THH modified Gates, Wojcik, Toner, Glover with a wind sock attached to the highest portion of the apparatus as taught by Zhiheng in order to help with hunting, such as identifying the rate of the wind speed through a visual indicator.    
Allowable Subject Matter
Claims 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar those of Applicant’s lighted pig feed dispersal apparatus, the prior art fails to teach or make obvious the invention of claims 10-16. 
Regarding claim 10, no prior art made of record teaches the upper interior framework and lower interior framework structure as recited in claim 10. A combination of these limitations and the other recited features was not reasonably found in the prior art.  
In regards to claims 11-16, the prior art fails to teach each and every limitation of claim 10 from which the claims depend. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
LIAN (CN 108668932) teaches a feeder with solar panel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643